DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 17, 2022 has been entered.

Allowable Subject Matter
Claims 1-5, 7, 9 and 11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record fails to explicitly disclose or fairly suggest an electronic device, comprising “a first conductive adhesive directly covering a part of a sidewall of the third substrate and directly contacting the first conductive layer and the second conductive layer; and a second conductive adhesive directly covering a part of another sidewall of the third substrate and directly contacting the third conductive layer and the fourth conductive layer,” along with the other limitations of claim 1.
Regarding independent claim 11, the prior art of record fails to explicitly disclose or fairly suggest an electronic device, “wherein the first substrate and the third substrate are displaced layer by layer along a direction parallel to the surface of the first substrate to form a stepped structure, the third substrate and the second substrate are displaced layer by layer along the direction to form another stepped structure, wherein along the direction, a sidewall of the third substrate is between a sidewall of the first substrate and a sidewall of the second substrate at a same side of the electronic device,” along with the other limitations of claim 11.
Applicant’s arguments (see Remarks/Arguments, filed April 17, 2022), with respect to the rejection under 35 U.S.C. 103 over Junge et al. (US 10,108,058) in view of Takami et al. (US 6,697,131), in accordance with the amendments, have been fully considered and are persuasive.  The rejection of claims 1 and 11 has been overcome and is withdrawn. 
Therefore, claims 1 and 11 are allowed.  Claims 2-5, 7 and 9 are also allowed by virtue of their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896